NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims, filed on December 7, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks filed on December 7, 2021 in response to the non-final rejection mailed on August 11, 2021 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Russell L. Widom on February 8, 2022. 
Please amend claims 1, 8, 9, 13-18, and 20 as set forth below.

1.	(Currently Amended)  A polypeptide having beta-lactamase activity, which comprises an amino acid sequence having at least 90 % sequence identity to SEQ ID NO:1, said polypeptide comprising: 

- a substitution at each of positions 10 and 34; 
- a substitution at each of positions 10 and 130; 
- a substitution at each of positions 10, 22, and 34; 
- a substitution at each of positions 10, 22, and 130; 
- a substitution at each of positions 10, 34, and 130; or 
- a substitution at each of positions 10, 22, 34, and 130, 
wherein the positions correspond to the positions in the sequence of SEQ ID NO:1, the substitution at position 10 is V10A, the substitution at position 22 is Q22H or Q22N, the substitution at position 34 is Q34R, the substitution at position 130 is E130D, and said polypeptide has [[an]] improved and beta-lactamase activity as compared with wild-type VIM-2 of SEQ ID NO:1.

8.	(Currently Amended)  An isolated nucleic acid 

9.	(Currently Amended)  A nucleic acid construct comprising the nucleic acid 

13.	(Currently Amended)  A kit-of-parts comprising 
(a) the polypeptide of claim 1

for separate, sequential, or simultaneous administration.

14.	(Canceled)

15.	(Currently Amended)  A method for inactivating a beta-lactam antibiotic in a subject in need thereof, comprising administering to said subject a therapeutically effective amount of 
the polypeptide of claim 1, 
the composition of claim 11, 
the kit-of-parts of claim 13, or 
the isolated recombinant host cell of claim 10.  

16.	(Currently Amended)  A method for treating a bacterial infection in a subject in need thereof, comprising administering to said subject a therapeutically effective amount of 
the polypeptide of claim 1, 
the composition of claim 11, 
the kit-of-parts of claim 13, or 
the isolated recombinant host cell of claim 10,
wherein when said polypeptide, said composition, or said isolated recombinant host cell is administered,  is administered in combnation with said polypeptide, said composition, or said isolated recombinant host cell.

17-18.	(Canceled)

20.	(Canceled)

Claim Objections
The objections to claims 1 and 4-16 because of informalities are withdrawn in view of the applicant’s instant amendment to the claims.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 12, 13, 15, and 16 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of the applicant’s instant amendment to claim 12. 

Claim Rejections - 35 USC § 112(a)
The written description rejection of claims 1-6 and 8-16 under 35 U.S.C. 112(a) are withdrawn in view of the applicant’s instant amendment to the claims and the examiner’s amendment to claim 1. 

The scope of enablement rejection of claims 10, 15, and 16 under 35 U.S.C. 112(a) is withdrawn in view of the applicant’s instant amendment to claim 10. 

Claim Rejections - 35 USC § 101


Claim Rejections - Double Patenting
The rejection of claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-18 of U.S. Patent No. 10,982,205 B2 in view of GenBank Database Accession Number WP_063865196 is withdrawn in view of the applicant’s instant claim amendment and convincing argument regarding an unexpected result.

The rejection of claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, and 9-16 of U.S. Patent No. 10,988,749 B2 in view of GenBank Database Accession Number WP_063865196 is withdrawn in view of the applicant’s instant claim amendment and convincing argument regarding an unexpected result.

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Steadman/Primary Examiner, Art Unit 1656